Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 03/03/2022 has been entered. Claims 21-43 are now allowable based on applicant’s amendment. 

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10222237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 21-43 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “providing a movable stage comprising a first Y-magnet array comprising a plurality of first magnetization segments generally linearly elongated in a stage-Y direction, each first magnetization segment having a stage- Y direction length (Lyy) and a magnetization direction generally orthogonal to the stage-Y direction, the magnetization directions of the plurality of first magnetization segments exhibiting a first magnetic spatial period (AX) over a stage-X direction width (Wy,) of the first Y-magnet array;  (Px) conforms generally with Px =                         
                            
                                
                                    n
                                    λ
                                    x
                                
                                
                                    N
                                
                            
                        
                     , where n and N are integers and n/N is not an integer; and obtaining information based on an output from each of the sensors and determining a stator-X direction position of the movable stage based on the information” with respect to claim 21, 

“wherein each stator-Y oriented sensor column comprises a plurality of sensors spaced apart from one another in a stator-Y direction and generally aligned along a corresponding stator-Y line oriented in a stator-Y direction and each stator-X oriented sensor row comprises a plurality of sensors spaced apart from one another in a stator-X direction and generally aligned along a corresponding stator-X line oriented in a stator-X direction, the stator-X and stator-Y directions generally orthogonal to one another, and one sensor is located at the intersection of each stator-Y line and each stator-X line; receiving information based on outputs from each of the sensors; and determining a stator-X position of the first movable stage based on: a first sum of the outputs from a first set of sensors in a first stator-Y oriented sensor column; and a second sum of the outputs from a second set of sensors in a second stator-Y oriented sensor column”. With respect to claim 38, and

“one or more controllers configured to determine a stator-X position of the first movable stage based on: a sum or average of outputs from sensors in a first stator-Y oriented sensor column of a first array of sensors of the plurality of arrays of sensors; a sum or average of outputs from sensors in a second stator-Y oriented sensor column of the first array of sensors; a sum or average of outputs from sensors in a first stator-Y oriented sensor column of a second array of sensors of the plurality of arrays of sensors; and a sum or average of outputs from claim 40.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846